11/17/2022


 1                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0645

 2                                    Cause No. DA 21-0645
 3
 4   STATE OF MONTANA,
 5
                        Plaintiff and Appellee,
 6           vs.

 7   JUNE LEE WOLVERINE,
 8
                       Defendant and Appellant.
 9
     ______________________________________________________________________
10
11                                            ORDER

12
13           Upon consideration of Appellant’s motion for extension of time, and good cause
14
     appearing,
15
             IT IS HEREBY ORDERED that Appellant has until February 10, 2023, to
16
17   prepare, file, and serve Appellant’s Opening Brief on appeal.

18
19
20
21
22
23
24
25
26
27
28


     ORDER                                                                PAGEElectronically
                                                                               1 OF 1 PAGES signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                 November 17 2022